Citation Nr: 1340777	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active service from August 1963 to August 1967.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.                 


FINDING OF FACT

The Veteran's bilateral hearing loss pre-existed service and was not aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in May 2009 and June 2009 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2009 and June 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2009 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the September 2009 decision that is the subject of this appeal in its May 2009 and June 2009 letters.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in May 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA audiological examination in August 2009 which was thorough in nature and adequate for the purposes of deciding this claim.  In the August 2009 VA examination report and an addendum to the report, the examiner discussed the Veteran's in-service noise exposure.  The examiner also addressed the pertinent question of whether the Veteran's pre-existing bilateral hearing loss was aggravated during service and she provided a rationale for her opinion.  Therefore, the Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Analysis

In addition to the above laws and regulations, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's General Counsel held that § 3.306(b) properly implemented 38 U.S.C. § 1153, which provided that a preexisting injury or disease would be presumed to have been aggravated in service in cases where there was an increase in disability during service.

However, the requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations concerning the presumption of sound condition under 38 U.S.C.A. § 1111.  The provisions of 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation by clear and unmistakable evidence.

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Air Force from August 1963 to August 1967.  The Veteran's Military Occupational Specialty (MOS) was as an aircraft maintenance specialist.  He asserts noise exposure by working as a jet engine mechanic.   

Applying the legal criteria above, the Board finds that bilateral hearing loss was noted at the time of induction into service and the presumption of soundness is not for application.  In this regard, in July 1963, approximately two weeks prior to the Veteran's entrance into the military, he underwent an enlistment examination.  The results of the enlistment audiological examination are as follows, with puretone thresholds recorded in decibels: 

HERTZ

500 1000 2000 3000 4000 RIGHT 15 10 10 15 40 LEFT 10 0 15 30 60.  

Given that the Veteran's enlistment audiological examination was administered prior to October 31, 1967, when the service departments adopted International Standards Organization (ISO) units, the Board has converted the above audiological findings from American Standards Association (ASA) units to the ISO standard.  These results reveal hearing loss in accordance with VA standards, and the examiner at that time diagnosed defective hearing.  See 38 C.F.R. § 3.385.  Thus, the Veteran's bilateral hearing loss was "noted" when he entered active duty, and the presumption of soundness does not apply.

Having determined that bilateral hearing loss was noted at entrance, the question is whether the Veteran's bilateral hearing loss was aggravated by service.  In this regard, the Board observes that, if a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but may bring a claim for aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Upon a review of the Veteran's remaining service treatment records, they show that on February 19, 1964, the Veteran was treated for continuous ear infections.  He underwent an audiological examination and the results are as follows, with puretone thresholds recorded in decibels: 

HERTZ

500 1000 2000 3000 4000 RIGHT 50 45 45 50 55 LEFT 45 40 35 50 70.        

The Board has converted the above audiological findings from ASA units to the ISO standard.

On February 24, 1964, while he was being treated for his ear infections, he underwent another audiological examination and the results are as follows, with puretone thresholds recorded in decibels: 

HERTZ

500 1000 2000 3000 4000 RIGHT 40 35 30 30 40 LEFT 25 20 25 45 70.        

The Board has converted the above audiological findings from ASA units to the ISO standard.

In consideration of the above audiological findings, the Veteran's profile was changed from "hearing loss" to "Class C hearing loss".  He was removed from the flight line and was not allowed to perform duties involving exposure to hazardous noise as defined by AFR 160-3.  The limitations were considered temporary and in June 1964, he was returned to full duty.  An examiner stated that the Veteran's audiogram showed no change since his enlistment audiogram and that the Veteran had mild high frequency hearing loss of acoustic trauma which existed prior to enlistment.  He was given a profile of "H-1, Class B."  He was allowed to work in hazardous noise areas as long as he wore proper protection.  

In September 1965, the Veteran underwent an audiological examination and the results are as follows, with puretone thresholds recorded in decibels: 

HERTZ

500 1000 2000 3000 4000 RIGHT 10 10 10 10 20 LEFT 25 15 20 35 40.          

The Board has converted the above audiological findings from ASA units to the ISO standard.

In a Physical Profile Serial Report, dated in September 1966, it was noted that the Veteran had high frequency hearing loss and had to wear ear defenders at all times while working in noise areas.  

In July 1967, the Veteran underwent a separation examination.  The audiological examination results are as follows, with puretone thresholds recorded in decibels: 

HERTZ

500 1000 2000 3000 4000 RIGHT 15 10 10 30 25 LEFT 20 10 20 20 15.          

The Board has converted the above audiological findings from ASA units to the ISO standard.

In May 2009, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  He maintained that his pre-existing bilateral hearing loss was aggravated by the acoustic trauma he experienced during service.  Given that the Veteran's MOS was as an aircraft maintenance specialist, the Board finds that his statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

In August 2009, the Veteran underwent a VA audiological evaluation.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  She indicated that according to the Veteran, he was exposed to loud noises during service due to his MOS as a jet engine mechanic.  As a civilian, he worked in a lead smelter for over 20 years with hearing protection.  Recreationally, he went hunting after service about once per year for 5 to 10 years.  Hearing protection was not worn.     

The audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 35 30 75 90 105 LEFT 30 30 85 105 105.     

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hz was reported as 75 decibels for the right ear and 81 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  The examiner interpreted the results as showing mild to profound high frequency sensorineural hearing loss, bilaterally.  The examiner stated that upon a review of the Veteran's service treatment records, audiometric data indicated a mild to moderate high frequency hearing loss at the Veteran's entrance into the military in July 1963.  He also reported ENT troubles defined as "continuous ear infections."  In February 1964, the Veteran's thresholds deteriorated, bilaterally, at 3000 to 6000 Hz indicating a mild to moderately severe hearing loss.  At separation in July 1967, the Veteran had a 35-decibel loss at 6000 Hz in the right ear and normal hearing in the left ear from 500 to 6000 Hz.  The examiner noted that the Veteran did not have any hearing loss at ratable frequencies at separation.  It appeared that in February 1964, he experienced a temporary threshold shift.  However, the examiner stated that the shift recovered and normal hearing was exhibited at all ratable frequencies at separation.  Thus, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to military service.    

The examiner from the August 2009 VA audiological examination was subsequently asked to provide an additional opinion on whether the Veteran's pre-existing bilateral hearing loss was aggravated during service.  In an addendum opinion, dated in August 2009, the examiner stated that she had once again reviewed the Veteran's claims file.  She stated that from entrance in July 1963, at which time the Veteran had a pre-existing hearing loss with complaints of ear infections, to exit in July 1967, the Veteran's thresholds improved, bilaterally.  There was no ratable hearing loss at separation.  The examiner noted that there was no aggravation of thresholds bilaterally from entrance to exit.  In fact, the examiner indicated that the Veteran's thresholds improved during service.  The examiner reported that her opinion was unchanged regarding hearing loss; it was not at least as likely as not that the Veteran's hearing loss was caused by or aggravated by military service.    

The August 2009 VA opinion opposes, rather than supports, the Veteran's contentions.  The Board finds that this VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case. In addition, the examiner was able to interview the Veteran and he was aware of the Veteran's in-service noise exposure.  The examiner also reviewed the Veteran's claims file, including the most pertinent evidence therein, and provided a rationale for her opinion.  See Nieves-Rodriguez, 2 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

In support of his claim, the Veteran has submitted a private medical statement from  Dr. C.B., Au.D., a Doctor of Audiology, dated in August 2010.  In the statement, Dr. B. indicated that he had been able to review copies of the Veteran's service treatment records that were given to him by the Veteran.  Dr. B. reported that at the time of the Veteran's enlistment examination, it was noted that the Veteran had hearing loss in both ears.  During service, the Veteran was treated for middle ear infections.  At the time of his separation examination, the Veteran's hearing had improved; however, a mild sensorineural loss was still noted.  According to the American College of Occupation and Environmental Medicine, noise exposure could cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  Additionally, Medical treaties indicated that the cause of tinnitus could usually be determined by the finding of the cause of any coexisting hearing loss.  See Harrison's Principles of Internal Medicine (Dennis L. Kasper et al. eds., 16th ed. 2005).   Dr. B. stated that he believed that the Veteran's tinnitus could as likely as not be attributed to the same etiology as his hearing loss, in-service exposure to noise.  Thus, Dr. B. opined that it was at least as likely than not that the Veteran's persistent bilateral hearing loss and tinnitus, post medical treatment for bilateral ear infections during the time of service, were related to his military noise exposure.      

In an August 2009 rating action, the RO granted service connection for tinnitus.  The RO primarily based its decision on the August 2009 VA audiological examination report wherein the examiner linked the Veterans currently diagnosed tinnitus to his in-service noise exposure.  In the private medical statement from Dr. B., he agreed with the VA examiner's opinion regarding the etiology of the Veteran's tinnitus.  Dr. B. also opined that the Veteran's currently diagnosed tinnitus and bilateral hearing loss had the same etiologies; they were both related to the Veteran's in-service noise exposure.  However, the pertinent question in this case is a question of aggravation, not a nexus question.  In other words, the pertinent question is whether the Veteran's pre-existing bilateral hearing loss was aggravated by service, and not whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service, specifically his in-service noise exposure.  Because Dr. B. does not address the pertinent aggravation question, his opinion is without probative value.  In addition, although Dr. B. did not directly address the aggravation question, he did report that the Veteran's hearing had improved upon his separation examination.  This opposes rather than supports the Veteran's claim.      

The only evidence supporting the Veteran's claim is his own lay evidence that his pre-existing bilateral hearing loss was aggravated by his period of service, specifically his in-service noise exposure.  The Board does not doubt that the Veteran had significant noise exposure in service, and this claim is not being denied on the basis of an absence of such noise exposure.  In addition, the Veteran is competent to report that he had hearing difficulty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  ).  However, the Veteran is not competent in this instance to opine that his pre-existing bilateral hearing loss was aggravated during his period of service as that is a complex medical question that requires medical expertise and training.  Absent such credentials, the Veteran is unable to provide a competent opinion as to medical aggravation.  See 38 C.F.R. § 1.59(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion would be of no more than minimal probative value, even if found credible, and is very substantially outweighed by the August 2009 VA examiner's opinion because the examiner is a qualified medical professional who has the clear expertise to opine on the matter at issue in this case

In light of the above, the Board finds that the presumption of aggravation is not raised as there was no increase in disability during service.  The competent and probative medical evidence shows that there was no aggravation of the Veteran's hearing loss during service.  There is a preponderance of evidence against the Veteran's claim for service connection for bilateral hearing loss, and that the claim must be denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


